Name: Commission Regulation (EEC) No 2758/90 of 26 September 1990 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second half-yearly advance for the 1990 marketing year
 Type: Regulation
 Subject Matter: economic policy;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 27. 9 . 90No L 264/52 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2758/90 of 26 September 1990 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second half-yearly advance for the 1990 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas the coefficient for 1 990 has not yet been fixed in view of the lack of full Community statistics ; whereas, pending the fixing of that coefficient, the coefficients used for 1989, adjusted in accordance with the rules on transition, should be used provisionally ; whereas, for region 1 the loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1990 marketing year, such average being obtained in accordance with Article 24 (4) of that Regulation ; whereas Article 22 (5) of that Regulation also fixes for the 1 990 marketing year the premium . per female of the caprine species and per female of the ovine species other than eligible ewes, at 80 % of the premium per ewe ; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 5 (6) thereof, Whereas, in accordance with Article 24 (8) of Regulation (EEC) No 3013/89, the losses of income in Great Britain on the one hand (impact of the non-deducted variable premium) and of Ireland  Northern Ireland on the other hand, and the coefficients expressing the annual average production of lamb meat per ewe are to be gradu ­ ally merged into a single income loss and single coeffi ­ cients in proportion to the actual dismantling , of the vari ­ able slaughter premium during each marketing year ; Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for the granting of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (2), as last amended by Regulation (EEC) No 3519/86 (3) ; whereas Article 5 (8) of Regulation (EEC) No 3013/89 provides for the possibility of granting premiums to producers holding females of the ovine species of certain mountain breeds other than eligible ewes, in certain areas ; whereas those sheep and those areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (4), as last amended by Regulation (EEC) No 1970/87 (5) ; Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 and to enable an advance payment to be made to sheepmeat and goatmeat producers, the foreseeable loss of income should be estimate in the light of the foreseeable trend in market prices ; Whereas, in accordance with Article 22 (6) of Regulation (EEC) No 3013/89, for the 1990 marketing year where a premium per ewe is granted for region 2 on application from the parties concerned, a premium per ewe of an amount equal to the premium payable per ewe in region 2 may be granted in region 3 instead of the premium payable in that region where the recipients have shown, to the satisfaction of the competent authority, that lambs from ewes which they hold have not been slaughtered before two months of age ; whereas that paragraph also provides, for the 1 990 marketing year, that a premium per female goat equal to 80 % of the premium payable per ewe in region 2 may be granted in the areas in region 3 referred to in Article 5 (5) of that Regulation instead of the premium payable in that region where the recipients have shown, to the satisfaction of the competent autho ­ rity, that the kids from female goats which they hold have not been slaughtered before two months of age ; Whereas, under Article 22 (5) of Regulation (EEC) No 3013/89, the amount of the premium per ewe and per region is obtained transitionally for the 1990 marketing year by multiplying the loss of income referred to in para ­ graph 4 of that Article by a coefficient expressing for each region the annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 97, 12. 4 . 1986, p. 25. (3) OJ No L 325, 20 . 11 . 1986, p. 17. Whereas, in accordance with Article 22 (8) of that Regula ­ tion , the Member States comprising regions 3 and 4 which, to the satisfaction of the Commission, have, from the 1990 marketing year introduced a system enabling (4) OJ No L 90, 1 . 4. 1984, p. 40 . f5) OJ No L 184, 3. 7 . 1987, p. 23 . p 27 . 9 . 90 Official Journal of the European Communities No L 264/53 (ECU) Region Estimated amount of the premium payable per ewe 1 2  Ireland  Northern Ireland  Remainder of region 2 3  [Article 22 (6) of Regulation (EEC) No 3013/89] 4  [Article 22 (8) of Regulation (EEC) No 3013/89]  producers of heavy lambs  producers of light lambs 11,688 28,084 23,720 23,720 23,720 16,604 producers of heavy lambs to be distinguished from produ ­ cers' of light lambs, are to qualify in respect of that marke ­ ting year, in the case of producers of heavy lambs, for the premium paid in region 2, and, in the case of producers of light lambs, for a premium corresponding to 70 % of the premium for producers of heavy lambs, that premium also applying to female goats ; whereas the two Member States comprising region 4 have introduced such a system for the 1990 marketing year ; Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89 , the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 8 (2) of that Regulation ; whereas that coefficient was fixed provisionally by Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1990 marketing year ('); Whereas, in accordance with Article 5 (6) of Regulation (EEC) No 3013/89, the half-yearly advance payment is fixed at 30 % of the expected premium ; whereas, in accordance with Article 4 (3) of Commission Regulation (EEC) No 3007/84 (2), as last amended by Regulation (EEC) No 1260/90 (3), the advance payment is to be paid only if it is equal to or greater than ECU 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, 2 . Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 , the second half-yearly advance for the 1990 marketing year that the Member States are authorized to pay to producers shall be as follows : (ECU) Region Advance payable per ewe 1 2  Ireland,  Northern Ireland  Remainder of region 2 3  [Article 22 (6) of Regulation (EEC) No 3013/89] 4  [Article 22 (8) of Regulation (EEC) No 3013/89]  producers of heavy lambs  producers of light lambs 3,506 8,425 7,116 7,116 7,116 4,981 HAS ADOPTED THIS REGULATION Article 1 A difference is hereby ascertained between the basic price and the foreseeable market price during the 1990 marke ­ ting year for the following regions : (ECU/100 kg) Article 3 1 . The estimated amount of the premium payable per female of the caprine species and per region in the areas designated in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : (ECU) Region Difference 1 2  Ireland  Northern Ireland 4 121,154 131,859 176,422 41,925 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Region Estimated amount of the premium payable per female of the caprine species 2 3 [Article 22 (6) of Regulation (EEC) No 3013/89] 4 [Article 22 (8) of Regulation (EEC) No 3013/89] 18,976 18,976 16,604(') OJ No L 351 , 2 . 12. 1989, p. 18 .(2) OJ No L 283, 27. 10 . 1984, p . 28 . 0 OJ No L 124, 15 . 5. 1990, p. 15 . 27. 9 . 90No L 264/54 Official Journal of the European Communities 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the second half-yearly advance for the 1990 marketing year which the Member States are authorized to pay to goatmeat producers located in the areas desig ­ nated in paragraph 1 shall be as follows : (ECU) (ECU) Region Estimated amount of the premium payable per female of bovine species other than eligible ewes 1 9,350 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the second half-yearly advance for the 1990 marketing year which the Member States are authorized to pay to producers holding females of the ovine species other than eligible ewes located in the areas referred to in paragraph 1 shall be as follows : (ECU) Region Advance on premium payable per female of the ovine species other than eligible ewes 1 2,805 Region Advance on premium payable per female of the caprine species 2 3 [Article 22 (6) of Regulation (EEC) No 3013/89] 4 [Article 22 (8) of Regulation (EEC) No 3013/89] 5,693 5,693 4,981 Article 4 1 . The estimated amount of the premium payable per female of the ovine, species other than eligible ewes and per region in the areas mentioned in the Annex to Regu ­ lation (EEC) No 872/84 is as follows : Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission